GEORGE H. RICHARDSON,             )
                                  )
     Plaintiff/Appellant,         )     Appeal No.
                                  )     01-A-01-9507-CH-00304
v.                                )
                                  )     Maury Chancery
JOYCE R. RICHARDSON,              )     No. 94-274
                                  )
     Defendant/Appellee.          )
                                                         FILED
                                                          Nov. 29, 1995
               COURT OF APPEALS OF TENNESSEE
                                                         Cecil Crowson, Jr.
                                                          Appellate Court Clerk
                MIDDLE SECTION AT NASHVILLE


     APPEAL FROM THE CHANCERY COURT FOR MAURY COUNTY

                   AT COLUMBIA, TENNESSEE


        THE HONORABLE JIM T. HAMILTON, CHANCELLOR




TRACY W. MOORE
Moore & Peden, P.C.
29 Public Square
P. O. Box 981
Columbia, Tennessee 38402-0981
     ATTORNEY FOR PLAINTIFF/APPELLANT



DANIEL L. MURPHY
Fleming, Holloway & Flynn, P.C.
207 W. 8th Street
Columbia, Tennessee 38401
     ATTORNEY FOR DEFENDANT/APPELLEE




                        AFFIRMED AS MODIFIED
                             AND REMANDED
                                                  SAMUEL L. LEWIS, JUDGE
                                                           1
                 MEMORANDUM OPINION
          In this divorce action, plaintiff/appellant, George H.

Richardson, appealed and presented three issues:                (1) "Whether the

trial court erred in failing to eliminate appellant's alimony

obligation in the form of making the monthly mortgage payment on

the marital residence occupied by appellee as well as paying

appellee's car payments[,]" (2) "Whether the trial court erred in

failing    to   relieve   appellant      of   his    obligation     to    pay   for

appellee's attorney's fees[,]" and (3) "Whether the trial court

erred in failing to adopt appellant's proposed division of marital

property."



          Our review of this case is pursuant to Tennessee Rule of

Appellate Procedure 13(d) which provides, in pertinent part, that

this court review the trial court's findings of fact with a

presumption     of   correctness   and     that     this    court   affirm   those

findings unless the preponderance of the evidence is otherwise.

Tenn. R. App. P. 13(d).



          The parties were married for approximately seventeen years

and had two minor sons, ages ten and fourteen.                The parties moved

to Maury County from Michigan so that husband could accept a job

with the Saturn Corporation in Spring Hill.                They purchased a home

in Spring Hill for $126,900.00.            They financed $96,900.00 of the

purchase price.       The house payments were $677.54 a month with a

balloon payment of $88,157.01 due on 1 October 2001.                     The Maury



      1

Court of Appeals Rule 10(b):
      The Court, with the concurrence of all judges participating in the
      case, may affirm, reverse or modify the actions of the trial court
      by memorandum opinion when a formal opinion would have no
      precedential value. When a case is decided by memorandum opinion it
      shall be designated "MEMORANDUM OPINION," shall not be published,
      and shall not be cited or relied on for any reason in a subsequent
      unrelated case.

                                       2
County Tax Assessor appraised the home at $110,700.00.      Appellee

testified that keeping the house was very important to her because

she wanted to have a proper atmosphere in which to raise her

children.



       Since appellant went to work for General Motors in August

1978, appellee worked sporadically. At the time of trial, appellee

had not been able to find employment.     She had no special work

skills, but had previously worked as a plumber.    Nevertheless, she

was unable to find employment as a plumber in the Maury County area

because, according to her, no one would hire a woman plumber.



       Appellant's income in 1993 was $57,649.29.     His income for

1994 was $52,430.05.   During the appellant filed an income and

expense statement calculated as of 15 June 1994.       The statement

provided the court with estimates of appellant's future income

based on his income and expenses for the six previous months.     It

indicated that appellant had a gross monthly income of $2,974.60.

Under expenses, he included the monthly house and car payments

which the court ordered he pay as alimony.        The statement also

showed that appellant had a surplus of some $265.00 per month.   Pay

statements from Saturn, however, indicated that appellant's average

gross monthly income for the first five and a half months of 1994

was $5,213.74.



       Appellant insisted that his income had decreased because

overtime was no longer available.    There was evidence, however,

that others in appellant's team at Saturn had continued to work

overtime.



       Appellant admitted to his adultery and stipulated that

grounds for divorce existed. Appellant also admitted that appellee

was a fit and proper person to have custody of the minor children.

                                3
        At the conclusion of the trial, the trial court divided the

marital assets and awarded alimony and child support as follows.



        The court awarded appellee custody of the minor children.

In addition, it ordered appellant to pay 32% of his net income as

child support until the oldest child obtains the age of eighteen or

until the child or his class graduates from high school, whichever

occurs first. The order then reduced the appellant's obligation to

21% of his net income at that time.               The order also required

appellant to maintain medical, dental, and optical insurance on the

minor   children    and   to    pay   one-half   of    the   medical,   dental,

chiropractic, psychiatric, psychological, or optometry expenses of

the children not covered by insurance.            Appellant is to maintain

life insurance on himself in the amount of $75,000.00 designating

the parties' minor children as the sole and equal beneficiaries.



        The court awarded appellee the 1993 Saturn automobile and

ordered appellant to make the bi-monthly automobile payments as

alimony.   Appellee also received the personal property identified

on her proposed list of personal property.



        Finally, the court ordered appellant to pay various forms

of alimony to appellee.        First, the order provided that he pay all

the house payments for the marital residence until the final

balloon payment becomes due and payable.              Thereafter, the parties

will sell the property.        Out of the proceeds, the parties shall pay

the expense of the sale and the final balloon payment.              Next, they

will split the remaining proceeds with appellee receiving 55

percent and appellant receiving 45 percent.                  Second, the order

provided that appellant pay $500.00 per month to appellee for three

years to enable appellee to obtain a better education or to

increase   her     earning     capacity     through    continued   employment.

Finally, the court ordered appellant to pay other credit card and

                                        4
individual debts incurred by appellee.



         Appellant filed a motion to alter or amend the judgment and

showed that appellee had secured employment with Saturn Corporation

since the date of the trial and that she earned $12.05 per hour.

Upon this showing, the trial court discontinued the $500.00 per

month alimony.



         In their briefs, the parties showed almost no disagreement

over the division of personal property.         Their real disagreement

concerned the disposition of the marital residence.



         We have reviewed this record pursuant to Tennessee Rule of

Appellate Procedure 13(d) and find that the evidence does not

preponderate against the findings of the trial court except in one

particular.   We are of the opinion that the evidence preponderates

against the trial court's judgment that the appellant should make

all payments on the marital residence and that, at the time the

balloon payment becomes due and payable, the parties should sell

the house and split the proceeds in favor of appellee.



         On remand, the court should amend the decree to provide that

the parties sell the home be sold as ordered by the chancellor; pay

the expense of the sale and the balloon payment out of the proceeds

and reimburse appellant for all principal payments made by him on

the mortgage on the marital residence from the date of the divorce

decree   without   interest.   The    parties   shall   then   split   the

remainder of the proceeds, 55% to the appellee and 45% to the

appellant.



         In all other respects, the judgment of the trial court is

affirmed and the cause is remanded to the trial court for any

further necessary proceedings.    Costs on appeal are taxed one-half

                                  5
to the appellee and one-half to the appellant.



                                __________________________________
                                SAMUEL L. LEWIS, JUDGE



CONCUR:



_________________________________
HENRY F. TODD, P.J., M.S.



_________________________________
BEN H. CANTRELL, JUDGE




                               6